t c memo united_states tax_court lloyd t asbury petitioner v commissioner of internal revenue respondent docket no filed date lloyd t asbury pro_se miriam c dillard for respondent memorandum findings_of_fact and opinion goeke judge respondent determined the following income_tax deficiencies and additions to tax under sec_6651 f and a and for the years through 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure year deficiency sec_6651 sec_6651 sec_6654 additions to tax 1dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number 1amounts are rounded to the nearest dollar 2respondent concedes the sec_6654 addition_to_tax for petitioner a decorated military hero was a successful tax lawyer during the years in question whose life unraveled as the result of a gambling problem the present case is it is hoped the last chapter in the resulting series of negative repercussions to petitioner after concessions made the issues for decision are whether petitioner failed to report dividends from his incorporated law practice for tax years through we hold that he did whether petitioner is entitled to additional itemized_deductions we hold that he is 2petitioner conceded the following issues failure to report dividends from sources other than his law practice for tax years through failure to report interest_income for tax years through failure to report a premature taxable_distribution from his pension account for tax_year failure to report income from columbia plantation co an s_corporation in which he was a shareholder for tax years through failure to report gambling winnings for tax years and whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file returns for through we hold that he is whether petitioner is liable for the addition_to_tax under sec_6651 for through for failure to pay we hold that he is and whether petitioner is liable for the addition_to_tax under sec_6654 for failure to make estimated payments for tax years through we hold that he is findings_of_fact petitioner resided in florida when the petition was filed petitioner graduated from the united_states military academy at west point in date and began an illustrious military career that lasted more than years he received among other decorations the silver star and the purple heart for service in vietnam a postmilitary legal career petitioner obtained several postgraduate degrees after serving in vietnam in date he completed a master’s program in paris france through middlebury college petitioner was subsequently assigned to serve on the staff and faculty at west point during this assignment petitioner earned an m b a in accounting and taxation at fairleigh dickinson university in date petitioner resigned from the army and entered law school at the university of florida in he completed his law degree and was admitted to the florida bar and began practicing in jacksonville florida petitioner was admitted to practice before this court in petitioner had immediate success as an attorney his practice focused on taxation estates trusts probate and corporate law he served as chairman of the tax section of the jacksonville bar association in and after working for several years with a partner he opened a solo practice in petitioner’s financial troubles began after he started his solo practice he developed relationships with several clients who traveled regularly to las vegas to gamble petitioner began traveling every weeks for gambling junkets as substantial gambling_losses accrued petitioner’s gambling habits affected other business decisions petitioner relied on credit to cover his gambling_losses pursued high-risk investments and mismanaged client funds during the years at issue petitioner maintained four bank accounts at first guaranty bank he maintained a personal account under the name lloyd t asbury or elizabeth f asbury his then wife he also maintained an operating account a payroll account and a client trust account for the law firm under the name lloyd t asbury attorney at law pa petitioner petitioner and his wife divorced subsequently also maintained two investment accounts at paine webber one in the name of lloyd t asbury revocable_trust fbo and the other in the names of elizabeth f asbury and lloyd t asbury jtwros petitioner regularly commingled client trust account funds with funds from other law firm accounts he did not keep a separate file for each client transaction and he did not reconcile accounts as required by the florida bar he frequently shifted funds between his law firm accounts and personal accounts petitioner was the only person with control_over the law firm’s client trust account in the florida bar association investigated petitioner’s records relating to funds held in trust for his clients petitioner was unable to provide proper records to the florida bar and his membership was suspended in date petitioner resigned from the florida bar in date on date petitioner pleaded guilty to one count of the first degree felony of grand theft under fla stat ann sec_812 a in connection with the mismanagement of client funds on date he was sentenced to years’ incarceration years’ probation big_number hours of community service and a restitution payment of dollar_figure to his clients on date petitioner began his period of incarceration on date he was released b irs adjustments on date respondent issued a notice_of_deficiency to petitioner for tax years through while petitioner was still incarcerated petitioner neither filed individual federal_income_tax returns for through nor made any estimated_tax payments in addition petitioner failed to file corporate federal_income_tax returns for his corporation lloyd t asbury attorney at law pa for the years through respondent prepared substitutes for returns sfrs under sec_6020 for tax years through respondent determined that petitioner failed to report the following dividends from the law firm year dividends dollar_figure big_number big_number big_number big_number big_number petitioner also received income from interest from dividends received from sources other than the law firm from an s_corporation in which he was a shareholder from a distribution from his pension account and from gambling winnings respondent summoned petitioner’s personal bank records and the bank records from his law practice in determining his income 4petitioner filed a corporate return for sometime in date respondent used the specific-item method to compute this income respondent counted as income the amounts of checks that were written to petitioner and deposited into his personal bank account from his law firm’s client trust account or from his law firm’s operating account respondent also included as income payments made to petitioner’s family members payments made on an obligation relating to petitioner’s personal_residence and income reported by third-party payors most of petitioner’s income is from checks written directly to him respondent refers to the income petitioner received from his law practice and through other sources as constructive dividends on date petitioner timely petitioned this court for redetermination of the deficiencies and additions to tax for the taxable years through opinion petitioner bears the burden of proving by a preponderance of evidence that respondent’s income_tax deficiency determinations in the notice_of_deficiency are incorrect see sec_7491 rule a 290_us_111 petitioner acknowledged that he failed to file tax returns and to pay taxes including estimated_taxes for the years at issue he filed requests for extensions of time to file tax returns for years through without payment except for tax years and when he made a payment of dollar_figure for each year he stipulated that he received dividends from his law practice and from other sources for the years at issue he stipulated that he earned interest_income for all years at issue and received a premature_distribution from his pension account for finally petitioner stipulated that he received income from an s_corporation from through and from gambling winnings in and nevertheless petitioner argues that he lacked the intent to evade taxes petitioner also contests the inclusion in income of certain amounts he deposited into and then withdrew from his law firm’s client trust and operating accounts although petitioner admits that he wrongly deposited the funds into his law firm accounts he argues that the funds originated from nontaxable sources petitioner testified to the specific instances where he alleges respondent wrongly included in income money from different sources respondent counters that petitioner has failed to introduce any credible_evidence to support his argument that receipts from nontaxable sources were included in income i constructive dividends respondent asserts that constructive_dividend income should be imputed to petitioner for amounts both from his law practice and from other sources for the years through a constructive_dividend arises when a corporation confers an economic benefit upon a shareholder without expectation of repayment if the corporation has sufficient earnings_and_profits 577_f2d_1206 5th cir 496_f2d_1384 5th cir 89_tc_1280 corporate payments to a shareholder which confer personal benefits on the shareholder may constitute constructive dividends whether or not dividends are formally declared 368_f2d_439 9th cir affg tcmemo_1965_84 the evidence in this record clearly establishes that petitioner did not separate his personal transactions and expenses from those of his law firm he paid personal expenses with corporate checks through examinations conducted by the examining agent in which petitioner’s personal bank records and bank records for petitioner’s law firm were summoned the examining agent identified checks that were written directly to petitioner or payments made for his benefit from the bank accounts of the law firm in addition the examining agent was able to trace checks written directly to petitioner from his law practice into his personal bank accounts consequently we find that petitioner received constructive dividends regarding the transactions described herein and thus those dividends constitute gross_income to him ii transactions at issue we will consider the deposits petitioner argues originated from nontaxable sources and the withdrawals he argues were not for his personal benefit a mortgage payments at trial petitioner argued that respondent wrongly included income mortgage payments made from his law firm operating account petitioner has failed to produce any credible_evidence that the payments made for his residence during tax years and were not for his personal benefit accordingly petitioner has not met his burden and respondent’s determination is sustained b merrill lynch petitioner argued that respondent wrongly included in income withdrawals from an investment account with merrill lynch after petitioner’s father’s death in the account stood in the joint names of petitioner and petitioner’s brother petitioner testified that neither he nor his brother removed funds for personal_use but for certain purposes including the care of their mother petitioner testified that he was his mother’s caretaker before his brother retired and lived with her petitioner identified three withdrawals from the merrill lynch account all dated date of dollar_figure dollar_figure and dollar_figure petitioner’s merrill lynch account statements support his testimony that on date he wrote one check to lloyd t asbury pa of dollar_figure and two checks to lloyd t asbury pa trust account of dollar_figure and dollar_figure the firm’s operating account records indicate that a deposit of dollar_figure was made on date the firm’s client trust account records indicate that deposits of dollar_figure and dollar_figure were made on date petitioner’s testimony contradicts earlier statements that his mother did not own the securities held in the merrill lynch account petitioner filed a petition in this court on behalf of his mother in response to a notice_of_deficiency issued to her in the petition his mother alleged that she did not own the securities in the merrill lynch account at trial of the present case petitioner did not establish who owned the securities or how the funds were used to care for his mother accordingly petitioner has not met his burden and respondent’s determinations with respect to the merrill lynch transactions are sustained c check held for petitioner’s wife petitioner contests the inclusion in income of a check for dollar_figure from his firm’s client trust account issued to hi sec_5the deposit slip reflects a returned item charge of dollar_figure the total deposit was dollar_figure 6the deposit slips also include returned item charges of dollar_figure the total deposit amounts were dollar_figure and dollar_figure then wife petitioner explained that his then wife and two of her sisters ruth loot and barbara milacki each received a check for dollar_figure as part of a distribution from an estate passed on to them through their mother petitioner’s wife and her sisters placed these moneys in the firm’s client trust account for the purpose of reserving funds for their mother’s care the firm’s client trust account later issued three checks each made payable to three payees namely his then wife and her sisters petitioner’s firm’s client trust account records show copies of three checks each made out to mrs asbury and her two sisters ms loot and ms milacki of dollar_figure these amounts were debited from his account on date although petitioner did not identify the date when the funds were originally deposited into his account we find his testimony regarding these funds credible accordingly the total amount of these checks will be subtracted from respondent’s adjustment for d checks held for son and daughter-in-law petitioner also contests the inclusion in income of funds from the client trust account used to fund two checks issued to jennifer e and thomas asbury his daughter-in-law and son while they were in the process of selling their condominium and purchasing a home petitioner testified that he deposited his son’s funds into the firm’s client trust account to hold on his son’s behalf but stresses that he was not the recipient of the funds first he cites a check written to gibraltar title services for dollar_figure representing the closing costs for the purchase of his son and daughter-in-law’s home petitioner’s firm’s client trust account records show a copy of a check made payable to gibraltar title services in this exact amount which was debited from the firm’s account on date next petitioner cites a check written on date for dollar_figure petitioner’s law firm’s client trust account records show a copy of a check made payable to his son and daughter-in- law debited from his trust account on date for the same amount petitioner testified that this check was issued in order to cover a binder fee when his son and daughter-in-law were trying to sell their condominium petitioner failed to produce any evidence verifying that he deposited his son’s funds into his client trust account for safekeeping therefore we find he has not proven that deposits to the account were not his income respondent’s determination is sustained e loan from ms baum petitioner testified that he received a loan of dollar_figure in date from georgia baum ms baum held an account at invest financial corp ms baum’s records show that she issued to the law firm’s client trust account a check for dollar_figure on date the firm’s trust account records show a copy of a check indicating that a deposit of dollar_figure was credited to this account on date accordingly we find petitioner’s testimony concerning this transaction credible and thus he has met his burden the inclusion of this deposit in petitioner’s income is in error f loan from mr arbogast petitioner cites two loans from gordon arbogast of dollar_figure on date and another of dollar_figure on date petitioner could not produce any evidence to trace the transactions between mr arbogast and himself his account records do not correspond with his testimony and cannot be verified thus he has not met his burden and we sustain respondent’s determination for these transactions g loan from mr edleberg petitioner cites a loan from j w edleberg of dollar_figure in however petitioner could not produce any evidence to trace the transactions between mr edleberg and himself his account records do not correspond with his testimony and cannot be verified thus petitioner has not met his burden and we sustain respondent’s determination for this transaction h loan from ms smith petitioner cites a loan from della smith of dollar_figure on date however petitioner could not produce any evidence to trace the transactions between ms smith and himself his account records do not correspond with his testimony and cannot be verified thus petitioner has not met his burden and we sustain respondent’s determination for this transaction i moving stipend from the city of jacksonville petitioner cites a check from the city of jacksonville paid to him as a moving stipend following the city’s condemnation of his leased office building petitioner testified that it was deposited into the firm’s operating account on date the firm’s operating account records do reflect a deposit of dollar_figure on date the records include a deposit slip but do not include a copy of the check or identify the payor as a result petitioner has not met his burden to show this amount was not income in and we sustain respondent’s determination iii additional deductions sec_165 permits a taxpayer to deduct losses from wagering transactions only to the extent of the gains from such transactions the taxpayer bears the burden of proving entitlement to such a deduction 68_tc_867 see 503_us_79 for all years at issue respondent allowed the standard_deduction however for years and respondent adjusted petitioner’s income for gambling winnings and for years and his gambling winnings exceeded the standard_deduction petitioner’s personal life and professional life were devastated by his gambling addiction and his gambling_losses were substantial we hold that petitioner proved he sustained gambling_losses and is entitled to additional itemized_deductions for gambling_losses for tax years and up to the amount of his gambling winnings in those years iv additions to tax sec_6651 --failure to pay sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a taxpayer’s federal_income_tax return 120_tc_163 petitioner did not file valid returns for the years through where the taxpayer did not file a valid_return the commissioner to satisfy his burden of production for the sec_6651 addition_to_tax must introduce evidence that he prepared sfrs respondent prepared sfrs under sec_6020 for the years in issue sfrs made by the secretary under sec_6020 are treated as the returns filed by the taxpayer for purposes of determining whether the sec_6651 addition_to_tax applies sec_6651 127_tc_200 affd 521_f3d_1289 10th cir thus respondent has established sfrs were prepared and we sustain respondent’s determination of the failure to pay additions to tax pursuant to sec_6651 sec_6651 f --failure to file sec_6651 imposes an addition_to_tax of up to percent of the amount of tax required to be shown on the return when the failure_to_file a federal_income_tax return timely is due to fraud in ascertaining whether petitioner’s failure_to_file was fraudulent under sec_6651 the court considers the same elements that are considered in imposing the fraud_penalty under sec_6663 and former sec_6653 those two elements of fraud are the existence of an underpayment and fraudulent intent with respect to some portion of the underpayment in a case involving fraud the commissioner bears the burden of establishing fraud by clear_and_convincing evidence sec_7454 rule b 781_f2d_1566 11th cir affg tcmemo_1985_63 102_tc_632 92_tc_661 fraud is not to be imputed or presumed but rather must be established by some independent evidence of fraudulent intent 55_tc_85 53_tc_96 fraud may be established by surveying the taxpayer’s entire course of conduct and drawing reasonable inferences therefrom 317_us_492 korecky v commissioner supra pincite courts have relied on long-recognized badges_of_fraud in deciding whether to sustain the commissioner’s determinations with respect to the addition_to_tax for fraud although no single factor may be necessarily sufficient to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud spies v united_states supra pincite 39_f3d_658 6th cir affg 99_tc_370 and tcmemo_1992_616 796_f2d_303 9th cir affg tcmemo_1984_601 99_tc_202 we find some of those badges_of_fraud to be present in this case they include understatement of income awareness of obligation to file returns report income and pay taxes failure to make estimated_tax payments and engaging in illegal activity petitioner failed to report substantial amounts of income from his law and tax practice for years this court has held that consistent understatements of income in substantial amounts over a number of years by knowledgeable taxpayers standing alone are persuasive evidence of fraudulent intent to evade taxes otsuki v commissioner supra pincite moreover on this record we are satisfied that petitioner with his status as a practicing tax attorney was aware of his obligation to report income and to pay taxes on this income the record also demonstrates that petitioner failed to file returns for both himself and his law practice with exception of a corporate return filed during the examination process for the consecutive years at issue also petitioner did conceal income and assets for the years at issue petitioner testified that he had used my pa trust account illegally as essentially as a checking account i would put funds in i would take funds out in addition he testified did i fail to reveal or try to conceal assets i mean the record is here it’s more than what should have went through these accounts deposits were made checks were written there’s no question about that in addition petitioner failed to make any estimated_tax payments or have any federal_income_tax withheld with respect to his individual income_tax liabilities for the years at issue petitioner’s only payments for the years at issue are two dollar_figure payments--one for tax_year and the other for tax_year in addition during the years at issue petitioner failed to timely pay employment_taxes for the employees of his law practice petitioner did engage in illegal activity petitioner was convicted of grand theft of client funds during or near the years at issue sentenced to years in prison and ordered to pay dollar_figure in restitution petitioner’s actions demonstrate a majority of the indicia of fraud considered by this court respondent has met his burden_of_proof by providing clear_and_convincing evidence that petitioner not only established a pattern of failing to file income_tax returns but he also created trusts designed to conceal his income thereby knowingly attempting to evade taxes thus respondent has shown that at least some portion of the underpayment for each of the years in issue was due to fraud moreover petitioner did not demonstrate that any portion of the underpayment was not attributable to fraud further the court allowed petitioner the opportunity at the conclusion of trial to file a motion to reopen the record in the event he could provide additional documentation to support his position regarding the items he disputes petitioner failed to provide any further documentation in his defense therefore petitioner has failed to show that any additional portions of respondent’s determinations are incorrect accordingly the court finds that petitioner is liable for an addition_to_tax under sec_6651 for each of the years through section 6654--failure to make estimated_tax payments sec_6654 imposes an addition_to_tax on an underpayment of estimated income_tax a taxpayer generally has an obligation to pay estimated income_tax for a particular year only if he has a required_annual_payment for that year sec_6654 the required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of the tax for such year or percent of the tax_shown_on_the_return if the taxpayer filed a return for the immediately preceding tax_year sec_6654 wheeler v commissioner t c pincite because petitioner failed to file an individual federal_income_tax return for any of the years at issue the required_payment i sec_90 percent of the tax due for each of the years through petitioner failed to make any estimated_tax payments or to have any federal_income_tax withheld with respect to his individual income_tax liabilities for the years at issue petitioner’s only payments for any of the years at issue are two dollar_figure payments--one for tax_year and the other for tax_year because the amounts as determined by respondent exceed the payments made petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for each of the years through v conclusion despite his personal struggles and recent efforts to overcome these challenges petitioner cannot escape his obligation to timely file and pay taxes petitioner’s experience as an attorney made him acutely aware of his obligation to accurately report income and submit the required tax filings and payments his background as a licensed attorney also gave him precise knowledge concerning the consequences of his failure_to_file his failure to make any effort to comply with known tax obligations over a period of years is substantial and does not result from any good-faith misunderstanding we find his failures to file returns fraudulent as to the income_tax underpayments we have found previously consequently we conclude that petitioner is liable for deficiencies for the tax years through petitioner is liable for additions to tax for fraudulent_failure_to_file under sec_6651 and for failure to pay under sec_6651 for the tax years through and 7respondent concedes the addition_to_tax for failure to make estimated_tax payments for the tax_year petitioner is liable for additions to tax for failure to pay estimated_tax under sec_6654 for the years through to reflect the foregoing and concessions by the parties decision will be entered under rule
